           Case 1:20-cv-01468-CJN Document 145 Filed 02/17/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 COMMONWEALTH OF PENNSYLVANIA,
 et al.,
                                         Plaintiffs,

 v.                                                    No. 1:20-cv-1468-CJN
 PHILIP H. ROSENFELT, in his official
 capacity as Acting Secretary of the United
 States Department of Education, et al.,
                                       Defendants,

 FOUNDATION FOR INDIVIDUAL RIGHTS
 IN EDUCATION, et al.,

                           Defendant-Intervenors.

                        DEFENDANT-INTERVENORS’ RESPONSE TO
                          MOTION TO HOLD CASE IN ABEYANCE

          After the Court granted the State of Texas’s motion to intervene, counsel for FIRE, the

Independent Women’s Law Center, and Speech, First, Inc., conferred with counsel for Texas

concerning the pending motion to hold this case in abeyance. Defendant-Intervenors do not oppose

extending the deadlines in this case to give the new Administration an opportunity to review the

federal government’s position. But rather than indefinitely holding the case in abeyance,

Defendant-Intervenors submit that the better course is to extend the deadlines in the prior summary

judgment briefing schedule by 60 days. That approach would help ensure that the case continues

to progress at a reasonable pace, and Defendant-Intervenors note that the Department of Justice

did not deem it necessary to file an abeyance motion in the other pending case that challenges the

Department of Education’s Title IX rule, Victim Rights Law Center v. Rosenfelt, No. 20-11104 (D.

Mass.).

          The Court has broad discretion to decline to hold a case in abeyance based upon “potential

regulatory changes.” See Util. Solid Waste Activities Grp. v. EPA, 901 F.3d 414, 426 (D.C. Cir.

                                                   1
        Case 1:20-cv-01468-CJN Document 145 Filed 02/17/21 Page 2 of 2




2018) (per curiam). In lieu of holding the case in abeyance, Defendant-Intervenors propose that

summary judgment reply briefs from parties opposing the Rule be submitted by April 19, 2021,

with summary judgment reply briefs from parties supporting the Rule due on May 17, 2021.

 Dated: February 17, 2021                           Respectfully submitted,

  /s/ Charles J. Cooper                              /s/ William S. Consovoy
 Charles J. Cooper (D.C. Bar #248070)               William S. Consovoy (D.C. Bar #493423)
 Brian W. Barnes (pro hac vice)                     Cameron T. Norris
 Nicole J. Moss (D.C. Bar #472424)                  Alexa R. Baltes
 COOPER & KIRK, PLLC                                CONSOVOY MCCARTHY PLLC
 1523 New Hampshire Ave., NW                        1600 Wilson Blvd., Ste. 700
 Washington, D.C. 20036                             Arlington, VA 22209
 (202) 220-9600                                     (703) 243-9423
 ccooper@cooperkirk.com                             will@consovoymccarthy.com
 bbarnes@cooperkirk.com                             cam@consovoymccarthy.com
 nmoss@cooperkirk.com                               lexi@consovoymccarthy.com

 Counsel for Foundation for                         Counsel for Speech First, Inc. and
 Individual Rights in Education                     Independent Women’s Law Center


 KEN PAXTON                                         PATRICK K. SWEETEN
 Attorney General of Texas                          Associate Deputy for Special Litigation
                                                    Texas State Bar No. 00798537
 BRENT WEBSTER
 First Assistant Attorney General                   WILLIAM T. THOMPSON
                                                    Special Counsel
                                                    Texas State Bar No. 24088531

                                                    /s/ Kathleen T. Hunker______
                                                    KATHLEEN T. HUNKER
                                                    Special Counsel
                                                    Texas State Bar No. 24118415

                                                    OFFICE OF THE ATTORNEY GENERAL
                                                    P.O. Box 12548 (MC-009)
                                                    Austin, Texas 78711-2548
                                                    Tel:: (512) 936-1414
                                                    patrick.sweeten@oag.texas.gov
                                                    kathleen.hunker@oag.texas.gov
                                                    will.thompson@oag.texas.gov

                                    Counsel for State of Texas

                                                2
